Citation Nr: 1106297	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a bilateral knee disorder; and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to a compensable disability rating for arthritis 
of the first medial phalanx (great toe) of the left foot.

4.  Entitlement to a disability rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) (claimed as chest 
pain).

5.  Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left wrist fracture with posttraumatic 
degenerative arthritic changes and painful motion.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to December 
1968 and from February 1976 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  The 
appellant submitted a Notice of Disagreement (NOD) with this 
determination in August 2005.  A May 2007 rating action increased 
the appellant's disability ratings for his left wrist disability 
and GERD from noncompensable to 10 percent disabling each.  Since 
these increases did not constitute a full grant of the benefits 
sought, these increased rating issues remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thereafter, the 
appellant perfected his appeal in October 2007.

In August 2009, the appellant presented sworn testimony during a 
Board video conference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the appellant's claims file.

With regard to the appellant's petition to reopen his claim of 
entitlement to service connection for a bilateral knee disorder, 
to establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
West Supp. 2010).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 
1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully 
under the analysis section, new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a bilateral knee disorder.

Unemployability

The Board has considered the application of Rice v. Shinseki, 22 
Vet. App. 447 (2009), which held that a claim of entitlement to a 
total disability evaluation based on individual unemployability 
due to service-connected disabilities (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
In this case, the appellant has not argued, and the record does 
not otherwise reflect, that his service-connected disabilities 
render him totally unemployable.

Referred Issues

The  issues of whether new and material evidence has been 
received sufficient to reopen previously denied claims of 
entitlement to service connection for hip and back 
disabilities have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See NOD, August 8, 2005.  Therefore, the Board 
does not have jurisdiction over these issues and they are 
referred to the AOJ for appropriate action.  

Remanded Issues

The issues of entitlement to service connection for a bilateral 
knee disability (on the merits) and entitlement to a disability 
rating in excess of 10 percent for the residuals of a left wrist 
fracture with posttraumatic degenerative arthritic changes and 
painful motion are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant will 
be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral knee disorder in November 1998 and the appellant did 
not appeal this decision.

2.  Evidence received since the November 1998 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for a bilateral knee 
disorder, and raises a reasonable possibility of substantiating 
the claim.

3.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from a stomach disorder that is 
the result of a disease or injury incurred in active duty 
service.

4.  The objective evidence of record with regard to the 
appellant's left great toe reveals mild to moderate degenerative 
joint disease, with objective evidence of pain.

5.  The objective evidence of record with regard to the 
appellant's GERD is negative for persistent recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain; or for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena with 
moderate anemia.

6.  The evidence in this case does not show a marked interference 
with employment or frequent periods of hospitalization due to any 
of the appellant's service-connected disabilities that are the 
subject of this appeal, so as to render impractical the 
application of the regular schedular standards.





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The RO's November 1998 decision that denied the appellant's 
claim of entitlement to service connection for a bilateral knee 
disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for a 
bilateral knee disorder has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A stomach disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The criteria for entitlement to a disability rating of 10 
percent for arthritis of the first medial phalanx of the left 
foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5280, 5284 (2010).

5.  The criteria for entitlement to a disability rating in excess 
of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.114 Diagnostic Codes 7204, 7346 (2010).

6.  The criteria for referral for any of the service-connected 
disabilities on appeal on an extraschedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VA must also assist a 
claimant in the development of evidence to support a claim.  

New and Material Evidence Claim

In the present case and concerning the issue of whether new and 
material evidence has been received sufficient to reopen the 
claim of entitlement to service connection for a bilateral knee 
disorder, the claim is reopened herein.  Thus, the appellant is 
not prejudiced by any failure on the part of VA to fully 
discharge its obligations under the VCAA.

Service Connection & Increased Rating Claims

Prior to initial adjudication of the appellant's claims, a letter 
dated in May 2004 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio, at 187.  A notice letter dated in March 2006 
informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a claim 
is granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 



The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

With respect to the appellant's claim of entitlement to service 
connection for a stomach disorder, the duty to assist also 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The appellant's VA treatment records reflect treatment for his 
gastrointestinal system.  There is no indication that the 
appellant has been diagnosed with a stomach disorder separate and 
distinct from his service-connected GERD.  As these treatment 
records are current, thorough, and focus on the affected area, 
the Board finds that the preponderance of the medical evidence is 
against a current diagnosis of the claimed disorder.  An 
examination is not required.  See McLendon, supra.  

With respect to the appellant's claims of entitlement to 
increased disability ratings for arthritis of the left great toe 
and GERD, the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in July 
2004 and March 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's aforementioned service-connected disorders since he 
was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  The appellant has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board finds 
that the appellant has had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be cumulative 
of evidence of record at the time of the last prior final 
disallowance and must prove merits of the claim as to each 
central element that was specified as a basis for the last final 
disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold, and views the phrase "raises a reasonable 
possibility of substantiating the claim" as "enabling rather 
than precluding reopening."  The Court emphasized that the 
regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which "does not require new and material evidence 
as to each previously unproven element of a claim."  Therefore, 
it would be illogical to require that a claimant submit medical 
nexus evidence when he has provided new and material evidence as 
to another missing element, as it would "force the veteran to 
provide medical nexus evidence to reopen his claim so that he 
could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the appellant 
has submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a bilateral knee 
disorder.  The RO's November 1998 rating decision denied the 
appellant's claim of entitlement to service connection for a 
bilateral knee disorder.  At the time of the November 1998 
denial, the appellant's service treatment records and VA 
examination reports dated in September 1997 and October 1998 were 
of record.

Objective evidence has been added to the record since the 
November 1998 denial, including VA treatment records and the 
appellant's hearing testimony.  This evidence is not cumulative 
or redundant; it has not been submitted previously.  The evidence 
raises a reasonable possibility of substantiating the claim 
since, when considered with the old evidence, it triggers the 
Secretary's duty to assist.  See Shade, supra.  Accordingly, the 
claim is reopened, and must be considered in light of all the 
evidence, both old and new.

III.  Service Connection

The appellant contends that he currently suffers from a stomach 
disorder that is the result of his active duty service.  The 
Board disagrees.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

Initially, the Board notes that the appellant is currently 
service-connected for GERD.  

The claims file is completely negative for any diagnoses of a 
specific stomach disorder.  The only evidence in support of the 
appellant's claim consists of his own lay statements.  While the 
appellant is certainly competent to describe the symptoms that he 
experiences, a specific stomach disorder, separate and apart from 
his service-connected GERD, is not a condition that can be 
diagnosed by a layman.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Accordingly, the Board does not find the appellant's lay 
statements to be persuasive. 

Thus, the Board finds the appellant does not have a current 
diagnosis of a stomach disorder.  In order to be considered for 
service connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not 
be granted unless a current disability exists).  In the absence 
of a diagnosed disability, service connection may not be granted.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  




IV.  Increased Disability Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  A request for an increased rating must be 
viewed in light of the entire relevant medical history.  See 38 
C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 
282, 287 (1991).  However, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."

A.  Left Great Toe Disability

The appellant seeks a compensable disability rating for his 
service-connected arthritis of the left great toe.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions regarding the avoidance of pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
See 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  See 38 C.F.R. § 
4.45 (2010).
Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (2010).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  When, however, 
the limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2010).  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a rating 
of 10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not added 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, Note 1 (2010).

The RO continued the previously assigned noncompensable 
disability rating for the appellant's arthritis of the left great 
toe, under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010) as 
described above.

Under Diagnostic Code 5280, a 10 percent evaluation - both the 
minimum and maximum evaluation available under this section - is 
warranted for unilateral hallux valgus that is either operated 
with resection of the metatarsal head, or severe if equivalent to 
amputation of the great toe.

The Board finds that consideration under 38 C.F.R. § 4.59 is also 
warranted.  This section indicates that, with any form of 
arthritis, painful motion is an important factor of disability.  
The facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely related to 
affected joints.  Muscle spasm will greatly assist the 
identification.  Moreover, the intent of the rating schedule is 
to recognize painful motion with joint or periarticular pathology 
as productive of disability, and it is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2010).

In this case, there is evidence of record showing both pain on 
objective testing and arthritis.  In July 2004, the appellant 
complained of pain, stiffness and swelling of the left great toe 
while at rest, standing, or walking.  He indicated he was not 
receiving treatment for his left great toe arthritis.  Upon 
physical examination, there were no signs of abnormal weight 
bearing, including tender callosities located on the left foot.  
The weight bearing line was noted to be over or medial to the 
great toe.  He did not require an assistive device for 
ambulation.  Examination of the left foot revealed tenderness 
with pes planus present but no valgus.  The left foot did not 
show forefoot/midfoot malalignment.  Palpation of the left foot 
plantar surface revealed tenderness.  The left Achilles tendon 
revealed good alignment. Hallux valgus of the left foot was 
present; the degree of angulation was slight with no resection of 
the metatarsal head.  The VA examiner noted that the appellant 
required arch supports.  X-ray findings revealed arthritic change 
of the left great toe.  See VA Examination Report, July 30, 2004.

In March 2008, the appellant complained of constant pain in his 
left great toe.  He indicated his pain level to be 10/10.  The 
pain was relieved by rest and medication without apparent side 
effects.  At the time of pain, the appellant was able to function 
without medication.  The appellant reported that at rest, he had 
no weakness and fatigue, but while standing or walking, he 
experienced pain, stiffness and swelling, but no weakness or 
fatigue.  He reported that he had not been hospitalized or had 
surgery for his left great toe condition.  Physical examination 
of the left foot revealed tenderness, but did not reveal painful 
motion, edema, disturbed circulation, weakness or atrophy of the 
musculature.  There was active motion in the metatarsophalangeal 
joint of the left great toe.  The appellant's gait was within 
normal limits.  Pes planus, pes cavus, Morton's Metatarsalgia, 
hallux valgus, hallux rigidus, and hammertoes were not present on 
examination.  See VA Examination Report, March 4, 2008.

The above findings indicate a painful joint with arthritis, and, 
in view of 38 C.F.R. § 4.59, a minimum compensable evaluation of 
10 percent is warranted.  A higher 20 percent is not warranted 
under Diagnostic Code 5010, as the appellant has not experienced 
incapacitating episodes due to his toe disability.

As the 10 percent evaluation is the maximum available under 
Diagnostic Code 5280, the Board has further considered whether a 
higher evaluation is warranted under Diagnostic Code 5284.  This 
section contemplates ratings for moderate (10 percent), 
moderately severe (20 percent), and severe (30 percent) foot 
injuries.

The Board finds, however, that the appellant's disability is no 
more than moderately disabling.  The July 2004 VA examination 
revealed some signs of abnormal weight bearing, but the March 
2008 VA examination did not.  There was evidence of tenderness at 
both examinations, but no weakness, edema or disturbed 
circulation was noted.  The appellant reported constant pain in 
his left great toe and difficulty ambulating.  Viewed as a whole, 
these symptoms and limitations are more consistent with a 
moderate disability than a moderately severe disability, and thus 
an evaluation in excess of 10 percent under Diagnostic Code 5284 
is not warranted.

Overall, the evidence supports a 10 percent evaluation for 
arthritis of the first medial phalanx of the left foot, and to 
that extent, the appeal is granted.  There is no basis, however, 
for an evaluation in excess of 10 percent at any point during the 
appellate period, and, to that extent, the appeal is denied.  See 
38 C.F.R. §§ 4.3, 4.7 (2010); see also Hart, supra.

For the sake of economy, the Board will simultaneously discuss 
consideration of extraschedular ratings for the left great toe 
disability, along with the remaining service-connected GERD, 
below.



B.  GERD

As noted above, a May 2007 rating decision granted entitlement to 
a 10 percent disability rating for GERD, effective April 8, 2004 
[the date of the appellant's claim].  The appellant is assigned 
the 10 percent disability rating under Diagnostic Codes 7204 
[spasm (cardiospasm) of esophagus] and 7346 [hiatal hernia].  

Under Diagnostic Code 7346, a 10 percent disability rating is 
warranted when there are two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent disability 
rating is in order when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A maximum 60 percent 
disability rating is in order when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114 (2010).

A review of the evidence of record finds no support for a 
disability rating in excess of 10 percent for the appellant's 
GERD.  The evidence, which includes VA treatment records and the 
July 2004 and March 2008 VA examinations, fails to show 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
In July 2004, the appellant reported that his GERD did not affect 
his body weight.  It was noted that he experienced dysphagia, 
epigastric pain and scapular pain.  The appellant stated, 
however, that he had experienced only six attacks in the prior 
year.  See VA Examination Report, July 30, 2004.  In March 2008, 
though the appellant complained of similar symptoms to those in 
2004 and weight loss [14 pounds over two months] with weakness, 
he did not complain of arm pain, hematemesis, black stool, nausea 
or vomiting.  He also indicated he had experienced these attacks 
30 times in the prior year.  See VA Examination Report, March 4, 
2008.  The VA treatment records are silent for evidence of 
persistent epigastric distress and the appellant has not 
submitted lay evidence to support such a finding.  Thus, his 
symptoms are not shown to more closely resemble the criteria for 
a 30 percent rating under Diagnostic Code 7346.  Id.

As the record reveals that the appellant complained of difficulty 
swallowing [presenting a possible esophageal stricture problem], 
the Board will consider the applicability of other Diagnostic 
Codes.  Diagnostic Code 7203, which pertains to esophageal 
stricture, provides for assignment of a minimum compensable 
rating of 30 percent rating where stricture of the esophagus is 
moderate.  Where stricture is severe, permitting intake of 
liquids only, a 50 percent rating is warranted.  In this case, 
the appellant is noted to have complained of difficulty 
swallowing during both his 2004 and 2008 VA examinations.  Review 
of the evidence of record, however, does not reveal any evidence 
of a stricture.  Thus, consideration of a compensable rating for 
stricture of the esophagus is not warranted.

In view of the above, the Board concludes that the overall 
disability picture does not warrant elevation to the next higher 
level under any of the aforementioned diagnostic codes.  The 
Board also notes that the rating schedule for the digestive 
system specifically prohibits combinations of ratings under 
Diagnostic Codes 7301 to 7329, as well as 7331, 7342, and 7345 to 
7348.

The Board has considered the appellant's service-connected GERD 
under all other potentially applicable Diagnostic Codes.  
However, Diagnostic Codes 7204 and 7205 are not for application 
because the evidence does not show that the appellant has been 
diagnosed with spasm or diverticulum of the esophagus.  Likewise, 
the evidence does not show that the appellant has been diagnosed 
with a gastric, duodenal, marginal, hypertrophic, inguinal, 
ventral, or femoral ulcer; therefore, Diagnostic Codes 7204 to 
7307 and 7338 to 7340 are not for application.  

Accordingly, the Board concludes that an initial rating in excess 
of 10 percent for the appellant's service-connected GERD is not 
warranted under any applicable Diagnostic Code.  There is no 
basis for an evaluation in excess of 10 percent at any point 
during the appellate period.  See 38 C.F.R. §§ 4.3, 4.7 (2010); 
see also Hart, supra.  Thus, the preponderance of the evidence is 
against a disability rating in excess of 10 percent for GERD 
under the applicable criteria.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert, supra.

For the sake of economy, the Board will simultaneously discuss 
consideration of extraschedular ratings for GERD, along with the 
appellant's service-connected arthritis of the left great toe, 
below.

V.  Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent period of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The appellant did not expressly raise the matter of entitlement 
to extraschedular ratings for any of his service-connected 
disabilities currently on appeal.  The appellant's contentions 
have been limited to those discussed above, i.e., that his 
disabilities are more severe than is reflected by the currently 
assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) 
[while the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant].  Moreover, the appellant has not 
identified any factors that may be considered to be exceptional 
or unusual, and the Board has been similarly unsuccessful.  The 
appellant has not asserted, nor does the record demonstrate, that 
his service-connected arthritis of the left great toe or GERD 
have markedly interfered with his employment.  Additionally, the 
record does not show that the appellant has required frequent 
hospitalizations for his service-connected disabilities.  There 
is no unusual clinical picture presented, nor is there any other 
factor, which takes the disabilities outside the usual rating 
criteria.

In short, the evidence does not support the proposition that the 
appellant's service-connected arthritis of the left great toe and 
GERD present such an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards and warrant the assignment of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral knee disorder is granted, and, to that 
extent only, the appeal is granted.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to a 10 percent disability rating for arthritis of 
the first medial phalanx of the left foot is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent for 
GERD is denied.
REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims of 
entitlement to service connection for a bilateral knee disorder 
and entitlement to a disability rating in excess of 10 percent 
for the residuals of a left wrist fracture with posttraumatic 
degenerative arthritic changes and painful motion.  Specifically, 
VA's duties to notify and assist require that the appellant's 
outstanding VA treatment records and available private treatment 
records be associated with the VA claims file, in addition to 
providing him with new VA examinations for each disability.

Bilateral Knee Disorder

Having reopened the claim of entitlement to service connection 
for a bilateral knee disorder does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist the 
appellant in the development of the claim by conducting an 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 
540, 542 (1994); 
see also 38 U.S.C.A. § 5107(a) (West 2002).

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra; see also Shedden, supra.

Initially, the Board notes that the appellant has been diagnosed 
with bilateral knee arthralgia and mild degenerative changes.  
Accordingly, element (1) under Hickson is considered satisfied.

While review of the appellant's service treatment records is 
negative for any complaints of or treatment for a bilateral knee 
disorder, the appellant has consistently maintained that his 
knees caused him a great deal of pain shortly after service.  
Specifically, the appellant stated that of his 31 years in 
service, 18 years were spent on jump status.  He further noted 
that he participated in over 250 parachute jumps during this 
time.  See Board Hearing Transcript, pp. 7 - 8, August 27, 2010.  
He endorsed constant current knee pain and trouble climbing 
stairs.  See id. at p. 13.

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr, supra 
(lay testimony is competent to establish the presence of 
observable symptomatology); see Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  In the present case, the Board finds the 
appellant to be credible to report his symptoms in service and 
the chronicity thereafter.

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See McLendon, supra.  As the present case meets all of the 
requirements set forth under McLendon, the appellant must be 
provided with a VA joints examination to determine the nature and 
etiology of his current bilateral knee disorder.

Left Wrist Disorder

As noted above, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous examination of 
the appellant.  See Green, supra.  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  See 
Schafrath, supra; 38 C.F.R. § 3.327(a).  The appellant was last 
afforded a VA medical examination of his left wrist in March 
2008.  At that time, the VA examiner failed to perform an 
appropriate neurological examination in conjunction with the 
joint examination.  Accordingly, the appellant must be afforded a 
new VA examination of his left wrist.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of treatment for his enumerated 
disorders, and furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  The RO/AMC 
should attempt to obtain copies of any 
outstanding records of pertinent medical 
treatment received, to include (but not 
limited to) VA records from March 2009 to 
the present.  All records obtained should 
be added to the claims file.  If requests 
for any private or non-VA government 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
non-response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 3.159.

2.  Thereafter, the appellant should be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of his currently diagnosed 
bilateral knee disorder.  The examiner 
should thoroughly review pertinent 
documents in the appellant's claims file 
as well as a copy of this REMAND in 
conjunction with the examination and state 
that this has been accomplished in the 
examination report.  

The examiner should specifically address 
the appellant's hearing testimony that he 
performed over 250 parachute jumps during 
his lengthy military career in determining 
the nature and etiology of the appellant's 
current bilateral knee disorder and state 
whether it is at least as likely as not 
that this condition is the result of the 
appellant's time in active duty service.  
The examiner should also address any 
intercurrent employment the appellant has 
had since his discharge from service and 
any impact it may have had on the 
appellant's knees.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not", "at 
least as likely as not", or "less likely 
than not" or "unlikely".

The examiner should provide a complete 
rationale for any opinion provided.  

3.  The RO/AMC should also schedule the 
appellant for a VA examination to 
determine the nature, extent, frequency 
and severity of any orthopedic and 
neurologic impairment related to his left 
wrist disability.  The claims file and a 
complete copy of this Remand should be 
made available to and reviewed by the 
examiner.  The examination report should 
indicate this has been accomplished.

The VA examiner should identify all 
orthopedic and neurologic pathology found 
to be present.  The VA examiner should 
conduct all indicated tests and studies, 
to include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the VA examiner should express 
any functional loss in terms of additional 
degrees of limited motion of the 
appellant's left wrist.  With respect to 
subjective complaints of pain, the VA 
examiner should comment on whether the 
subjective complaints are supported by 
objective findings, whether any pain is 
visibly manifested upon palpation and 
movement of the left wrist, and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
left wrist due to pain attributable to the 
service-connected disability.

With regard to the disabilities affecting 
the impairments of the left wrist, the VA 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Thereafter, the RO/AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinions to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).


5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a Supplemental 
Statement of the Case should be provided to 
the appellant.  After he has had an 
adequate opportunity to respond, these 
issues should be returned to the Board for 
further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


